      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 1 of 36




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 DESIREE LUCAS and DOMINIQUE
 HINTON, individually, and on behalf of all
 all similarly situated persons,                    CIVIL ACTION NO. :

              Plaintiffs,                           __________________
 v.
                                                    JURY TRIAL DEMANDED
 URBAN ONE, INC.,

              Defendant.


                    COLLECTIVE ACTION COMPLAINT

      Plaintiffs Desiree Lucas and Dominique Hinton file this Complaint against

Defendant Urban One, Inc. (“Urban One”), showing the Court the following:

                                INTRODUCTION

      1.     This action is brought pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 207 and 216(b), to recover unpaid overtime wages and

damages owed to Plaintiffs and those similarly situated who elect to opt-in to this

action pursuant to the FLSA §§ 201 et seq., and specifically the collective action

provision of § 216(b), to remedy violations of the overtime provisions of the

FLSA by Urban One that have deprived Plaintiffs and others similarly situated of

their lawfully earned overtime wages.
      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 2 of 36




      2.      Plaintiffs also bring individual claims under the Equal Pay Act

(“EPA”), 29 U.S.C. § 206(d).

      3.     Plaintiffs also bring individual claims for retaliation under Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., (“Title VII”).

      4.     This action challenges Urban One’s willful failure to pay Plaintiffs

and others similarly situated the overtime rate of one and one-half times their

regular rate for all hours worked above forty (40) hours in a given workweek.

      5.     This action also challenges Urban One’s failure to pay Ms. Lucas and

Ms. Hinton commensurate with similarly situated male employees.

      6.     In addition, this action challenges Urban One’s retaliation against

Plaintiffs, after Plaintiffs complained of a sexual harassment in the workplace.

      7.     Plaintiffs are entitled to recover overtime wages, back pay, liquidated

damages, compensatory damages, punitive damages, plus interest, reasonable

attorneys’ fees, and costs.

                          JURISDICTION AND VENUE

      8.     Jurisdiction of this Court is invoked pursuant to the FLSA, 29 U.S.C.

§ 216(b) and 28 U.S.C. §§ 1331 and 1337.

      9.     This Court also has federal question jurisdiction pursuant to Title VII,

42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. §§ 1331.



                                      -2-
      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 3 of 36




       10.       The violations of Plaintiffs’ rights occurred in the Northern District of

Georgia. Venue for this action in the Northern District of Georgia under 28 U.S.C.

§ 1391(b) is appropriate because a substantial part of the events or omissions, and

the unlawful actions and practices which give rise to Plaintiffs’ claims occurred in

this District.

                            ADMINISTRATIVE PROCEEDINGS

       11.       Ms. Lucas filed a charge of sex discrimination and retaliation with the

Equal Employment Opportunity Commission (“EEOC”) on August 22, 2018. She

filed an amendment to her charge on September 3, 2019.

       12.       Ms. Lucas received a notice of a right to sue from the EEOC within

the last 90 days and has complied with all other conditions precedent to the

institution of this lawsuit.

       13.       Ms. Hinton filed a charge of sex discrimination and retaliation with

the Equal Employment Opportunity Commission on September 19, 2018.

       14.       Ms. Hinton received a notice of a right to sue from the EEOC within

the last 90 days and has complied with all other conditions precedent to the

institution of this lawsuit.

                                         PARTIES

       15.       Plaintiff Desiree Lucas is a citizen of the United States and a resident



                                          -3-
      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 4 of 36




of the state of Georgia.

      16.    Ms. Lucas is a current employee of Urban One.

      17.    Ms. Lucas was hired as a production assistant in or around August

2012 and continues to work in this capacity.

      18.    Since her hire, Ms. Lucas has been an employee of Urban One within

the meaning of the FLSA and has regularly worked for Urban One for more than

forty (40) hours per workweek, but has not been paid the overtime rate of one and

one-half times her regular rate for all hours worked above forty (40) hours in a

given workweek.

      19.    Ms. Lucas consents to be a party to this action pursuant to 29 U.S.C. §

216(b). Her executed consent form is attached as Exhibit A.

      20.    Plaintiff Dominique Hinton is a citizen of the United States and a

resident of the state of Georgia.

      21.    Ms. Hinton is a former employee of Urban One who worked first as

an unpaid intern from in or around 2005 until in or around 2012, then as a board

operator from in or around July 2012 until May 2018.

      22.    While she worked at Urban One, Ms. Hinton was an employee of

Defendant within the meaning of the FLSA and regularly worked for Urban One

for more than forty (40) hours per workweek, but was not paid the overtime rate of



                                     -4-
      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 5 of 36




one and one-half times her regular rate for all hours worked above forty (40) hours

in a given workweek.

      23.    Ms. Hinton consents to be a party to this action pursuant to 29 U.S.C.

§ 216(b). Her executed consent form is attached as Exhibit B.

      24.    Defendant Urban One, Inc. (“Urban One”) is a Delaware corporation

doing business in Georgia, with its principal place of business at 1010 Wayne

Avenue in Silver Springs, Maryland 20910.

      25.    Defendant may be served with process by delivering a copy of a

summons and this Complaint to its registered agent, Corporation Service Company

at 40 Technology Parkway South, Suite 300, in Norcross, Georgia 30092.

      26.    Defendant Urban One, Inc. is formerly known as Radio One, Inc.

      27.    Urban One is a media conglomerate and broadcasting company that

operates over 50 radio stations throughout the United States, a cable television

network, and an online portfolio of digital brands.

      28.    Urban One’s Atlanta division, consisting of multiple radio stations, is

Radio One Atlanta.

      29.    Radio One Atlanta’s offices are located at 101 Marietta Street NW,

12th Floor, Atlanta, GA 30303, and within the jurisdiction of this Court.

      30.    Radio One Atlanta’s commercial-based radio stations operate



                                     -5-
      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 6 of 36




nationally and can be streamed on the internet from any location via Urban One’s

website.

      31.   Radio One Atlanta engages in interstate commerce.

      32.   At all times relevant to this Complaint, Urban One, as a national radio

and television operator, has engaged in interstate commerce under the FLSA, 29

U.S.C. § 203(s).

      33.   Upon information and belief, Urban One’s annual gross volume of

sales made or business done is not less than $500,000.

      34.   Upon information and belief, under 29 U.S.C. §§ 201 et seq., and the

cases interpreting the same, Urban One constitutes an enterprise engaged in

commerce.

      35.   At all relevant times, Urban One was Plaintiffs’ employer as defined

by the FLSA, 29 U.S.C. § 203(d), the EPA, 29 U.S.C. § 203(d), and Title VII, 42

U.S.C. § 2000e(b).

      36.   As the current employer of Ms. Lucas, Urban One has the power to

hire and fire Ms. Lucas, supervise and control her work schedules, determine her

pay rate, and maintain her employment records.

      37.   As the former employer of Ms. Hinton, Urban One had the power to

hire and fire Ms. Hinton, supervise and control her work schedules, determine her



                                    -6-
        Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 7 of 36




pay rate, and maintain her employment records.

        38.   At all relevant times, Ms. Lucas and Ms. Hinton were Urban One’s

employees as defined by the FLSA, 29 U.S.C. § 203(e), the EPA, 29 U.S.C. §

203(e), and Title VII, 42 U.S.C. §2000e(f).

        39.   David Smith, also known as “Hurricane Dave,” (hereafter, “Smith”)

was the former Vice President of Programming and Operations at Radio One

Atlanta.

        40.   Smith was employed by Urban One Atlanta from 2007 until August

2019.

                                        FACTS

                  Unpaid Overtime Collective Action Allegations

        41.   Plaintiffs bring this action on behalf of themselves and similarly

situated current and former employees of Urban One who elect to opt-in to this

action pursuant to the FLSA, 29 U.S.C. §§ 201 et seq., and specifically, the

collective action provision of 29 U.S.C. § 216(b), to remedy violations of the wage

and hour provisions of the FLSA by Urban One that have deprived Plaintiffs and

others similarly situated of their lawfully earned overtime wages.

        42.   In particular, Plaintiffs bring this suit on behalf of the following

similarly situated persons: All current and former board operators, production



                                       -7-
      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 8 of 36




assistants, or individuals in similar positions that work or have worked for Urban

One radio stations within the statutory period covered by this Complaint, have

worked in excess of forty (40) hours per week and not been paid legally mandated

overtime rates, and who elect to opt-in to this action pursuant to the FLSA, 29

U.S.C. § 216(b).

      43.    In or around August 2012, Ms. Lucas was hired to work as a

production assistant for Radio One Atlanta, a division of Urban One.

      44.    In or around July 2012, Ms. Hinton was hired to work as a board

operator and production assistant for Radio One Atlanta, a division of Urban One.

      45.    As production assistants and board operators, the primary duties of

Plaintiffs and those similarly situated involved assisting with the production of

radio shows on Urban One radio stations.

      46.    This production involved assigning commercials to on-air

personalities, assisting guests on the radio shows, ensuring that commercials play

and that shows come back on time, verifying that commercials and other media

files were properly uploaded and organized on Radio One’s internal systems,

compiling audio files, and other tasks related to the timing of sound production

associated with various Urban One radio shows.

      47.    Thus, Plaintiffs and putative collective action class members are



                                      -8-
      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 9 of 36




similar because they were or are, employed by Urban One as board operators,

production assistants, or in similar positions that primarily involve preparing the

timing of the audio for radio broadcasts at Urban One radio stations, they were

hourly employees, and they worked overtime but did not receive overtime

compensation at a rate of one and one-half times their regular rate of pay within the

statutory period.

      48.    The primary job duties of Plaintiffs and those similarly situated do not

involve the exercise of discretion and independent judgment.

      49.    The primary job duties of Plaintiffs and those similarly situated do

not involve administrative support for Urban One’s general business operations.

      50.    The primary job duties of Plaintiffs and those similarly situated do not

include managerial responsibilities or the exercise of independent judgment.

      51.    Plaintiffs and those similarly situated have no power to hire, fire, or

discipline other employees.

      52.    The daily work of Plaintiffs and those similarly situated is and has

always been heavily controlled by their managers, including individuals like

Myron Gigger, as well as by Dave Smith, the former Vice President of Operations

at Radio One Atlanta.

      53.    Plaintiffs and those similarly situated had and have no involvement in



                                      -9-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 10 of 36




scheduling, as schedules for Urban One were set by managers.

      54.    The primary job duties of Plaintiffs and those similarly situated do not

require any special license, certification, or education.

      55.    The primary job duties of Plaintiffs and those similarly situated do not

require creative invention or imagination or allow for wide creative license.

      56.    While Plaintiffs have both appeared “on-air” on Radio One Atlanta

stations, managers and Smith had ultimate authority and control regarding the

radio stations’ programming and content. Any “on-air” activity was not a primary

duty of Plaintiffs’ employment.

      57.    At all times relevant to this Complaint, Plaintiffs and those similarly

situated have been classified as non-exempt hourly, rather than a salaried,

employees.

      58.    Ms. Lucas was hired in August 2012 at a rate of approximately $12.82

per hour and, after more than seven years of employment, continues to make

approximately $12.82 per hour.

      59.    Ms. Hinton worked as an unpaid intern with Radio One Atlanta from

in or around 2005 to in or around 2012.

      60.    Ms. Hinton was hired to be a paid employee of Urban One in July

2012 and was terminated by Urban One in May 2018.



                                      -10-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 11 of 36




      61.    During her time as an employee at Radio One Atlanta, Ms. Hinton

was paid between approximately $10.00 and $12.32 per hour.

      62.    In the three years prior to the filing of this action, Plaintiffs and those

similarly situated regularly worked more than forty (40) hours per workweek.

      63.    In their history of employment with Urban One, Plaintiffs and those

similarly situated have never been paid at the overtime rate of one and one-half

times their regular rates for hours worked above forty (40) in a given workweek.

      64.    Ms. Lucas’ pay stubs reflect that the hours she worked in excess of

forty (40) hours per week were classified as “Regular” hours, such that Plaintiff

Lucas was listed as having worked 100 “Regular” hours in a two-week pay period

and received her normal $12.82 for each of the 100 hours worked.

      65.    Plaintiff Hinton’s pay stubs reflect that the hours she worked in

excess of forty (40) hours per week were classified as “Regular” hours, such that

Plaintiff Hinton was listed as having worked 110 “Regular” hours in a two-week

pay period and received her normal rate, at the time, of $11.50 for each of the 110

hours worked.

      66.    The pay stubs for Ms. Lucas also list some hours as “Overtime”

hours; however, Ms. Lucas was paid “half-time” for these hours, such that Ms.

Lucas was paid approximately $6.40 per hour for these “Overtime” hours.



                                      -11-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 12 of 36




      67.    The pay stubs for Ms. Hinton also list some hours as “Overtime”

hours; however, Ms. Hinton was paid “half-time” for these hours, such that Ms.

Hinton was paid approximately $6.16 per hour for these “Overtime” hours.

      68.    Upon information and belief, Plaintiffs and those similarly situated

worked in excess of forty (40) hours per week but Urban One had a policy of

classifying their overtime hours as “Regular” hours and of paying them “straight

time” rather than the legally mandated overtime rate of one and one-half times

their regular rates or classifying hours as “Overtime” but paying them “half-time”

for those hours.

      69.    For all hours worked above forty (40) hours in a workweek, Plaintiffs

and those similarly situated are entitled to overtime wages of one-and-one-half

times their “regular rate of pay,” defined as their total pay for the workweek

divided by the number of hours worked. 29 C.F.R. § 778.118.

      70.    Upon information and belief, as part of its regular business practice,

Urban One intentionally, willfully, and repeatedly engaged in a policy, pattern,

and/or practice of violating the FLSA’s overtime provision.

      71.    At all relevant times, Urban One knew or should have known that its

wage and hour practices were illegal, and that the FLSA required it to pay its

employees an overtime premium for hours worked in excess of forty (40) hours per



                                     -12-
         Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 13 of 36




workweek, yet it continued and continues to violate the FLSA.

         72.   The net effect of Urban One’s unlawful policy and practice is that

Defendant enjoyed ill-gained profits at the expense of Plaintiffs and those similarly

situated.

                        Individual Disparate Pay Allegations

                                    Desiree Lucas

         73.   In or around August 2012, Ms. Lucas was hired at a rate of

approximately $12.82 per hour.

         74.   Upon her hire in 2012, Ms. Lucas was told by her supervisor, Smith,

that she would receive a raise within ninety (90) days.

         75.   In her seven years at Urban One, Ms. Lucas has never received a

raise.

         76.   In or around February of 2018, Ms. Lucas complained to Tim Davies,

the Regional Vice President of Urban One, that she was not receiving adequate

pay.

         77.   Mr. Davies then told Ms. Lucas that if she was unhappy with her $12

an hour pay rate, she should “go somewhere else.”

         78.   Upon information and belief, other similarly situated male employees,

including but not limited to Dante Stewart, make more than $12.82 an hour for the



                                      -13-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 14 of 36




same work as Ms. Lucas.

      79.   Upon information and belief, similarly situated male employees have

asked Tim Davies for a raise, or for better pay, and have received more favorable

responses than Ms. Lucas.

      80.   Upon information and belief, Urban One discriminated against Ms.

Lucas based on her sex by paying similarly situated male employees greater wages

and compensation.

      81.   Unlike similarly situated male employees, Ms. Lucas received the

same hourly pay of $12.82 for the past seven years and was never given a pay

increase.

      82.   Conversely, upon information and belief, similarly situated male

employees have been provided pay increases in their tenure at Urban One.

                                Dominique Hinton

      83.   In or around September 2005, Ms. Hinton began working as an unpaid

intern at Radio One Atlanta.

      84.   In or around July 2012, Ms. Hinton was hired as a paid employee at a

rate of approximately $10.00 per hour.

      85.   In her six years at Radio One Atlanta, Ms. Hinton’s hourly pay,

including when she was working as a board operator for the Ricky Smiley Morning



                                    -14-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 15 of 36




Show, ranged from approximately $10.00 an hour to only $12.32 an hour.

      86.   Upon information and belief, other similarly situated male employees,

including but not limited to John Marshall, made more than $12.32 an hour for the

same work that Ms. Hinton engaged in.

      87.   Upon information and belief, Urban One discriminated against Ms.

Hinton based on her sex by paying similarly situated male employees greater

wages and compensation.

      88.   Upon information and belief, unlike similarly situated male

employees, Ms. Hinton was given a pay increase of less than $2.50 in

approximately six years of employment with Defendant.

      89.   Conversely, upon information and belief, similarly situated male

employees have been provided larger pay increases in their tenure at Urban One.

                         Individual Title VII Allegations

                                Dominique Hinton

      90.   Ms. Hinton worked as an unpaid intern for Radio One Atlanta from

approximately 2005 to 2012.

      91.   In or around July 2012, Ms. Hinton was hired to be a board operator

for Radio One Atlanta.

      92.   Soon after she began working as a board operator, Ms. Hinton was



                                   -15-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 16 of 36




subject to sexual harassment by Smith, who was the Vice President of

Programming and Operations at Radio One Atlanta, and one of Ms. Hinton’s

supervisors.

      93.      Smith had the power to hire, fire, and discipline Ms. Hinton.

      94.      Smith regularly told Ms. Hinton that her body and her lips “looked

really good,” and that she looked like she would be a good kisser.

      95.      On one occasion, Smith called Ms. Hinton into his office, and told her

to turn around. When Ms. Hinton asked if she had something on her clothes, he

told her, “No, I just wanted to get a good look at that,” referencing her backside.

      96.      During weekly air checks with Ms. Hinton, Smith told her, “I think

about you. Do you think about me?” Smith also asked her, “What’s your favorite

sex position?”

      97.      At these air checks, Smith also asked Ms. Hinton, “Do you like giving

or getting head?” and also told Ms. Hinton, “I think about you when I’m having

sex with my wife.”

      98.      Unsure of how to deal with these comments, and unaware of any

sexual harassment policy at Urban One, Ms. Hinton told her direct supervisor,

Mitch Henry, about Smith’s comments and harassment.

      99.      Upon information and belief, Mitch Henry did not further report Ms.



                                      -16-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 17 of 36




Hinton’s complaints.

      100. Upon information and belief, Mitch Henry and other managers at

Radio One Atlanta had never received sexual harassment training from Urban One.

      101. On another occasion in November 2014, Smith, while in an elevator at

Radio One Atlanta, pushed Ms. Hinton against the wall of the elevator and forcibly

kissed her. Ms. Hinton blocked Smith with her arms.

      102. When the elevator arrived in the garage at Radio One Atlanta, Smith

told Ms. Hinton, “If you scratch my back, I’ll scratch yours.” Ms. Hinton

understood Smith to be propositioning her for sex in exchange for career

advancement and opportunities. In response, Ms. Hinton played dumb, as if she

did not understand his implications, thus rejecting his advances.

      103. In response to this rejection, Smith began gradually reducing Ms.

Hinton’s hours, giving her less work and therefore less income.

      104. Smith continued to make sexually harassing comments in the

workplace, and eventually asked Ms. Hinton if she was a lesbian.

      105. Ms. Hinton continued to reject Smith’s advances.

      106. In or around 2016, Smith also learned that Ms. Hinton had a boyfriend

and was not a lesbian. After learning this information, Smith grew more upset

about Ms. Hinton’s rejections.



                                     -17-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 18 of 36




      107. In response to Ms. Hinton’s continued rejections and the knowledge

that she was heterosexual, Smith began cutting her hours even more.

      108. In addition, Smith passed Ms. Hinton over for “on-air” opportunities.

      109. Another male employee at Urban One told Ms. Hinton that she wasn’t

getting opportunities at Radio One Atlanta because “she wasn’t fucking.”

      110. In April 2018, Ms. Hinton disclosed Smith’s sexual harassment to a

member of Urban One’s HR department named Gloria.

      111. This HR representative (Gloria) told Ms. Hinton that her reporting

would be confidential.

      112. Upon information and belief, Urban One conducted a sham

investigation into allegations of sexual harassment by Smith in the Spring of 2018.

      113. After this “investigation” was apparently completed, Ms. Hinton was

told that Smith was being “suspended.”

      114. Upon information and belief, Smith’s “suspension” involved being

sent on a Tom Joyner “Fantastic Voyage” luxury cruise, paid for by Urban One.

      115. Smith returned to work in or around May 2018. Upon his return,

Smith indicated to Ms. Hinton that he was aware she had complained about him.

      116. Then, at the end of May 2018, a month after she complained to HR,

Ms. Hinton was fired by Smith and Urban One.



                                    -18-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 19 of 36




      117. Ms. Hinton was told that she had uploaded the incorrect file for a

commercial for the Ricky Smiley Morning Show, causing the broadcast of

commercials with incorrect information.

      118. However, Ms. Hinton did not upload the incorrect file. Records show

that files were altered while Ms. Hinton was out of the office on vacation.

      119. Upon information and belief, person(s) working for Urban One

tampered with recordings in order to place blame on Ms. Hinton for the broadcast

of incorrect information.

      120. In addition, other similarly situated individuals had uploaded incorrect

files in the past and were not fired for such errors.

      121. Smith and Urban One used these recording inaccuracies as a

justification for placing Ms. Hinton on final warning and ultimately for firing her.

      122. Smith placed Ms. Hinton on final warning in retaliation for her

denying his sexual advances and for reporting him for sexual harassment.

      123. Smith and Urban One terminated Ms. Hinton in retaliation for her

denying Smith’s sexual advances and for her reporting Smith’s sexual harassment.

      124. Upon information and belief, Tim Davies, Regional Vice President of

Urban One, was aware of allegations that Smith was having sexual relationships

with his subordinates in or around January 2016 and did not investigate this



                                      -19-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 20 of 36




allegations nor report them to HR.

      125. Instead, Davies pressured Ms. Hinton to remain silent about any

allegations that Smith might be engaging in inappropriate sexual behavior with

individuals he supervised.

                                     Desiree Lucas

      126. Ms. Lucas began working for Radio One Atlanta in 2012 as a board

operator.

      127. Immediately after she began working, Smith, who was her supervisor,

took Ms. Lucas to lunch to “discuss career goals.”

      128. At this lunch, Smith told Ms. Lucas that he could help her career but

that she would have to do something for him. Smith told her, “If you scratch my

back, I’ll scratch yours.”

      129. Smith made it clear that he was propositioning Ms. Lucas for sex.

Ms. Lucas told Smith she would not sleep with him and asked him, “Aren’t you

married?” Smith responded, “Everyone cheats.”

      130. Upon leaving the lunch, Smith told Ms. Lucas, “This is your last

chance.”

      131. Unaware of any sexual harassment policy, and never having received

any sexual harassment training, Ms. Lucas reported this lunch incident to her direct



                                      -20-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 21 of 36




manager at the time, Otis Tillman.

      132. Mr. Tillman did not further report Smith’s harassment.

      133. Upon information and belief, Tillman and other managers at Radio

One Atlanta had never received training regarding how to handle complaints of

sexual harassment in the workplace.

      134. Smith’s harassment of Ms. Lucas continued after this first lunch.

      135. At their weekly air-checks, Smith frequently told Ms. Lucas that she

looked sexy, while looking her up and down. Smith would also frequently

comment on Ms. Lucas’ clothes and how good she looked in them.

      136. In June 2016, when Ms. Lucas was sick, Smith told Ms. Lucas,

“Maybe if you didn’t wear all those skimpy clothes, you wouldn’t get sick.”

      137. Ms. Lucas reported this comment to her manager at the time, Myron

Gigger. Gigger did not further report Ms. Lucas’ complaint.

      138. At the same time, Ms. Lucas also reported this comment to another

manager, Monique Hudson.

      139. In response, Ms. Hudson contacted an Urban One HR representative

and told the representative that there was “something going on” in the Atlanta

office that they should investigate and that women in Atlanta didn’t feel

comfortable speaking up about what was happening to them.



                                      -21-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 22 of 36




      140. Upon information and belief, in response to Ms. Hudson’s call, Urban

One sent an HR representative to the Atlanta office in 2016.

      141. However, the HR representative sat alone in a glass-walled conference

room, visible to all passerby in the office, and did not interview any individuals in

connection with Ms. Hudson’s reporting, and Urban One did not offer employees

an opportunity to speak to HR privately.

      142. As the conference room had glass walls, anyone who would have

spoken to HR about sexual harassment would have been scrutinized by managers,

including Smith, and could have faced retaliation.

      143. Upon information and belief, Urban One did no further investigation

into sexual harassment at Radio One Atlanta in response to Ms. Hudson’s 2016 tip.

      144. Two years later, in April 2018, a member of HR (Gloria) contacted

Ms. Lucas regarding allegations of sexual harassment at Urban One. Ms. Lucas

disclosed the sexual harassment by Smith.

      145. Ms. Lucas also told Gloria that Smith had harassed interns and relayed

a story of a specific intern who had been harassed.

      146. Ms. Lucas told Gloria that, upon looking at an intern’s social media

account, Smith asked the intern about a tattoo on her chest and asked if she liked

pain during sex.



                                     -22-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 23 of 36




      147. Gloria told Ms. Lucas that her reporting would be confidential.

      148. Smith was one of the most powerful individuals in the Radio One

Atlanta office. He had the power to hire and fire most employees, and had the

power to set work schedules, as well as to offer “on-air” opportunities.

      149.   After Urban One’s “investigation,” Ms. Lucas was also told that

Smith was being “suspended.” However, upon information and belief, Smith

served his “suspension” by being sent on a Tom Joyner “Fantastic Voyage” luxury

cruise, paid for by Urban One.

      150. When he returned, Smith began retaliating against Ms. Lucas.

      151. Smith fabricated a story about Ms. Lucas cursing in the break room

and pressed Ms. Lucas’ direct manager to put her on a final warning.

      152. Smith and Urban One also denied Ms. Lucas a promotion to an “on-

air” position with the “Classic” station, to which she applied and was qualified for.

      153. Despite Ms. Lucas’ Facebook Live show attracting a wide audience,

Smith and Urban One cancelled the show.

                                     COUNT I

      UNPAID OVERTIME WAGES IN VIOLATION OF THE FLSA,
                       29 U.S.C. § 207

      154. Plaintiffs incorporate by reference all preceding and subsequent

paragraphs of this Complaint.


                                     -23-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 24 of 36




      155. Urban One is an employer within the meaning of the FLSA, 29 U.S.C.

§ 203(d).

      156. Plaintiffs and those similarly situated are employees within the

meaning of the FLSA, 29 U.S.C. § 203(e).

      157. Plaintiffs and those similarly situated, during all relevant times,

engaged in commerce or in the production of goods for commerce, or were

employed in an enterprise engaged in commerce or the production of goods for

commerce.

      158. The overtime wage provisions set forth in the FLSA apply to Urban

One, Plaintiffs, and those similarly situated.

      159. 29 U.S.C. § 213 exempts certain categories of employees from

minimum wage and overtime obligations. None of these exemptions apply to

Plaintiffs and those similarly situated.

      160. During the statutory period, Plaintiffs and those similarly situated

individuals were employed by Defendant as production assistants, board operators,

and similar positions that primarily involved preparing radio broadcasts and

commercials for Urban One’s radio stations.

      161. The FLSA requires employers to pay for all hours worked. The

FLSA, 29 U.S.C. § 207 requires employers to pay employees one and one-half



                                      -24-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 25 of 36




times the regular rate of pay for all hours worked over forty (40) hours per

workweek.

         162. Urban One’s actions, policies, and/or practices described above

violated the FLSA’s overtime requirements by regularly and repeatedly failing to

compensate Plaintiffs and the similarly situated individuals for overtime work

described in the Complaint.

         163. At all times material to this Complaint, Urban One had knowledge

that Plaintiffs and those similarly situated were performing work in excess of forty

(40) hours per workweek for the benefit of Urban One without overtime

compensation, as evidenced by the calculation of pay reflected in Plaintiffs’ pay

stubs.

         164. Urban One knowingly and willfully failed to pay Plaintiffs and those

similarly situated overtime wages as required by the law for each and every hour

above forty (40) hours per workweek Plaintiffs and those similarly situated worked

for Defendant.

         165. Defendant did not have a good faith basis for its failure to pay

overtime wages as required by law for all hours worked in excess of forty (40)

hours per workweek by Plaintiffs and those similarly situated.

         166. As a result of Defendant’s intentional, willful, and unlawful violations



                                       -25-
       Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 26 of 36




of the FLSA, Plaintiffs and those similarly situated are entitled to their unpaid

overtime wages in an amount to be determined at trial, an equal amount as

liquidated damages, pre-judgment and post-judgment interest, reasonable

attorneys’ fees, and costs of litigation, pursuant to 29 U.S.C. § 216(b).

                                     COUNT II

          VIOLATION OF THE EQUAL PAY ACT AS TO MS. LUCAS

       167. Plaintiffs incorporate by reference all preceding and subsequent

paragraphs of this Complaint.

       168. Ms. Lucas is an employee of Urban One, as defined by the EPA, 29

U.S.C. § 203(e)(1).

       169. Urban One is an “employer” of Ms. Lucas, as defined by 29 U.S.C. §

203(d).

       170. Ms. Lucas is female, and Urban One, in paying Ms. Lucas less than

similarly situated males, has discriminated against Ms. Lucas in violation of the

EPA.

       171. Upon information and belief, in refusing to give Ms. Lucas a raise

throughout her seven years with the company, while giving raises to comparable

male employees, Urban One discriminated against Ms. Lucas in violation of the

EPA.



                                     -26-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 27 of 36




      172. Ms. Lucas performed the same job as similarly situated male

employees that required the same skill, effort, and responsibility.

      173. However, Urban One refused to pay Ms. Lucas the same wages and

compensation as similarly situated male employees due to Ms. Lucas’ sex in

violation of the EPA.

      174. Ms. Lucas has been consistently compensated at a lesser hourly rate

than her male comparators, even though Ms. Lucas has performed substantially

equal or greater work under similar working conditions.

      175. Ms. Lucas has also received fewer pay raises, and promises of pay

raises, as compared to similarly situated male employees.

      176. Urban One’s refusal to compensate Ms. Lucas in an amount equal to

that earned by her male comparators was intentional, willful, and done in reckless

disregard of Ms. Lucas’ rights as protected by the EPA.

      177. As a direct and proximate result of Urban One’s unlawful conduct,

Ms. Lucas has suffered damages.

      178. As a result of Urban One’s intentional, willful, and unlawful

violations of the EPA, Ms. Lucas is entitled to all appropriate damages, remedies,

and relief available under the Equal Pay Act for wage violations, including

compensation in the amount of the difference between the wages, benefits, and



                                     -27-
       Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 28 of 36




other remuneration that she earned and that which were earned by her male

comparators; and additional equal amount as liquidated damages; and reasonable

attorney’s fees, court costs, and expenses.

                                    COUNT III

        VIOLATION OF THE EQUAL PAY ACT AS TO MS. HINTON

       179. Plaintiffs incorporate by reference all preceding paragraphs of this

Complaint.

       180. Ms. Hinton was an employee of Urban One, as defined the EPA, 29

U.S.C. § 203(e)(1).

       181. Urban One was an “employer” of Ms. Hinton, as defined by 29 U.S.C.

§ 203(d).

       182. Ms. Hinton is female, and Urban One, in paying Ms. Hinton less than

similarly situated males, has discriminated against Ms. Hinton in violation of the

EPA.

       183. Upon information and belief, in refusing to give Ms. Hinton a

meaningful raise throughout her six years as a paid employee with the company

(and over twelve years in total with the company), while giving raises to

comparable male employees, Urban One discriminated against Ms. Hinton in

violation of the EPA.



                                     -28-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 29 of 36




      184. Ms. Hinton performed the same job as similarly situated male

employees that required the same skill, effort, and responsibility.

      185. However, Urban One refused to pay Ms. Hinton the same wages and

compensation as similarly situated male employees due to Ms. Hinton’s sex in

violation of the EPA.

      186. Ms. Hinton was consistently compensated at a lesser hourly rate than

her male comparators, even though Ms. Hinton performed substantially equal work

under similar working conditions.

      187. Ms. Hinton also received fewer pay raises, and promises of pay raises,

as compared to similarly situated male employees.

      188. Urban One’s refusal to compensate Ms. Hinton in an amount equal to

that earned by her male comparators was intentional, willful, and done in reckless

disregard of Ms. Hinton’s rights as protected by the EPA.

      189. As a direct and proximate result of Urban One’s unlawful conduct,

Ms. Hinton has suffered damages.

      190. As a result of Urban One’s intentional, willful, and unlawful

violations of the EPA, Ms. Hinton is entitled to all appropriate damages, remedies,

and relief available under the Equal Pay Act for wage violations, including

compensation in the amount of the difference between the wages, benefits, and



                                     -29-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 30 of 36




other remuneration that she earned and that which were earned by her male

comparators; and additional equal amount as liquidated damages; and reasonable

attorney’s fees, court costs, and expenses.

                                    COUNT IV

   RETALIATION IN VIOLATION OF TITLE VII, AS TO MS. HINTON

      191. Plaintiffs incorporate every preceding and subsequent paragraph of

this Complaint.

      192. During all relevant times, Urban One was Ms. Hinton’s employer

within the meaning of 42 U.S.C. § 2000e(b).

      193. Ms. Hinton was an employee who in engaged in protected speech

under Title VII by objecting to and complaining against sexual harassment

prohibited by Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq.

      194. Ms. Hinton reasonably believed that she and others were being subject

to unlawful sexual harassment by Smith.

      195. Ms. Hinton objected to Smith’s sexual harassment directly to Smith.

      196. After objecting to Smith, and denying his advances, Smith cut Ms.

Hinton’s hours so that she received less compensation.

      197. Smith, acting for Urban One, cut Ms. Hinton’s hours because she



                                     -30-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 31 of 36




denied his sexual advances.

      198.    Ms. Hinton complained of Smith’s sexual harassment to her direct

manager, Mitch Henry.

      199. Ms. Hinton complained of Smith’s sexual harassment to Gloria in HR.

      200. One month after Ms. Hinton complained of Smith’s sexual harassment

to Gloria in HR, Ms. Hinton was terminated by Smith and Urban One.

      201. The above-pled retaliatory conduct towards Ms. Hinton constitutes

unlawful retaliation against her in violation of Title VII.

      202. As a direct and proximate result of Urban One’s unlawful actions, Ms.

Hinton has suffered lost compensation, healthcare, and other benefits of

employment. Ms. Hinton has also suffered severe emotional distress,

inconvenience, loss of income, humiliation, and other indignities.

      203. Urban One and Smith undertook their conduct intentionally and

maliciously with respect to Ms. Hinton and her federally protected rights, entitling

her to recover punitive damages against them.

                                     COUNT V

    RETALIATION IN VIOLATION OF TITLE VII, AS TO MS. LUCAS

      204. Plaintiffs incorporate every preceding and subsequent paragraph of

this Complaint.



                                      -31-
      Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 32 of 36




       205. During all relevant times, Urban One was Ms. Lucas’ employer within

the meaning of 42 U.S.C. § 2000e et seq.

       206. Ms. Lucas is an employee who in engaged in protected speech under

Title VII by objecting to and complaining against sexual harassment prohibited by

Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C. § 2000e et seq.

       207. Ms. Lucas reasonably believed that she and other women at Radio

One Atlanta were being subject to unlawful sexual harassment by Smith.

       208. Ms. Lucas objected to Smith’s sexual harassment directly to Smith.

       209.   Ms. Lucas complained of Smith’s sexual harassment to three

different managers at various times: to Otis Tillman in 2012 and to Myron Gigger

and Monique Hudson in 2016.

       210. In 2018, Ms. Lucas applied for an “on-air” position with the Classic

station.

       211. Smith denied Ms. Lucas the Classic position in retaliation for her

rejection and opposition of his sexual advances and because Ms. Lucas had

reported him to other managers.

       212. Ms. Lucas complained of Smith’s sexual harassment to Gloria in HR

in April 2018.

       213. A month after Ms. Lucas complained to Gloria in HR, Smith



                                    -32-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 33 of 36




fabricated a story about Ms. Lucas cursing in the break room in efforts to persuade

Ms. Lucas’ manager to put her on a “final warning.”

      214. Ms. Lucas maintains that she did not curse in the break room and also

that others, such as Smith, cursed regularly in the workplace.

      215. In August 2018, Smith cancelled Ms. Lucas’ Facebook Live show in

retaliation for her complaints about his sexual harassment.

      216. The above-pled retaliatory conduct towards Ms. Lucas constitutes

unlawful retaliation against her in violation of Title VII.

      217. As a direct and proximate result of Urban One’s unlawful actions, Ms.

Lucas has suffered lesser compensation. Ms. Lucas has also suffered emotional

distress, inconvenience, loss of income, humiliation, and other indignities.

      218. Urban One and Smith undertook their conduct intentionally and

maliciously with respect to Ms. Lucas and her federally protected rights, entitling

her to recover punitive damages against them.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually, and on behalf of all other similarly

situated persons, seek an order or orders providing the following relief:

      (a)    Conditional certification of this collective action, and prompt issuance

             of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated board



                                      -33-
Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 34 of 36




      operators, production assistants, and other similarly situated

      individuals who worked at Urban One radio stations, nationwide.

      Such notice should inform them that this civil action has been filed, of

      the nature of the action, and of their right to join this lawsuit if they

      worked in excess of forty hours per week and were not paid overtime

      compensation, and tolling of the statute of limitations;

(b)   A declaratory judgment that the practices complained of herein are

      unlawful under the FLSA, the EPA, and Title VII;

(c)   An injunction prohibiting Defendant from engaging in unlawful

      employment practices in violation of the FLSA, the EPA, and Title

      VII;

(d)   An award of unpaid wages for all overtime hours Plaintiffs and those

      similarly situated worked under the FLSA at the overtime rate one-

      and-one-half times Plaintiffs’ and those similarly situated “regular rate

      of pay,” defined as their total pay for each workweek divided by the

      number of hours worked pursuant to 29 C.F.R. § 778.118;

(e)   An award of back pay for both Plaintiffs, including all lost wages and

      benefits of employment, pay increases Plaintiffs would have received

      absent unlawful retaliation, including interest, in an amount to be



                               -34-
Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 35 of 36




      determined at the trial of this case;

(f)   An award of liquidated damages as a result of Defendant’s willful

      failure to pay for all overtime hours worked pursuant to 29 U.S.C.

      § 216(b);

(g)   An award of liquidated damages for Defendant’s willful violation of

      the Equal Pay Act;

(h)   Leave to add additional plaintiffs or opt-ins by motion, the filing of

      written consent forms, or any other method approved by the Court;

(i)   An award of prejudgment and post-judgment interest;

(j)   Compensatory damages, in an amount to be determined by the

      enlightened conscience of the jury, for Plaintiffs’ emotional distress,

      suffering, inconvenience, mental anguish, loss of enjoyment of life

      and special damages;

(k)   Punitive damages in an amount to be determined by the enlightened

      conscience of the jury to be sufficient to punish Defendant for its

      conduct towards Plaintiffs and deter it from similar conduct in the

      future;

(l)   An award of costs and expenses of this action along with reasonable

      attorneys’ and expert fees, and other costs of litigation; and



                               -35-
     Case 1:19-cv-05271-SCJ-JSA Document 1 Filed 11/20/19 Page 36 of 36




      (m)    Such other and further relief the Court may deem appropriate.

                                 JURY TRIAL DEMAND

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands trial by jury on all issues so triable.

      Respectfully submitted this 20th day of November, 2019.


                                         BUCKLEY BEAL, LLP

                                 By:    s/ Edward D. Buckley
                                        Edward D. Buckley
                                        Georgia Bar No. 092750
                                        edbuckley@buckleybeal.com


600 Peachtree Street NE
Suite 3900
Atlanta, GA 30308
Telephone: (404) 781-1100
Facsimile: (404) 781-1101

Attorney for Plaintiff




                                       -36-
